EXHIBIT 10.8(f)

LIST OF CERTAIN BENEFITS
AVAILABLE TO CERTAIN EXECUTIVE OFFICERS
(As in effect February 1, 2009)

The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of the Corporation.

 

 

1)

If the Board has authorized a stock repurchase program, an executive may request
the repurchase of shares of the Corporation at the day’s volume-weighted average
price with no payment of any fees or commissions if the repurchase of the shares
is otherwise permissible under the authorized program.

 

 

2)

An automobile allowance is paid to certain officers including one executive
officer (not the CEO) up to a limit based on business need. The current limit
for the executive officer is $14,650 per year. Certain maintenance and repair
expenses associated with automobiles are included in the allowance.

 

 

3)

In a program that is being fully phased out and terminated in 2009, employees
above a certain grade level, including four executive officers in 2008 but none
in 2009, who are members of a country club or other social organization and who
use the club in part for business purposes may request payment of 50% of the
annual dues associated with the club.

 

 

4)

The Corporation’s disability insurance program generally is available to
employees. Persons above a certain grade level, including executive officers,
receive an additional benefit. Executive officers are paid an amount each year
intended to reimburse premiums associated with the additional benefit.

 

 

5)

The Corporation makes available or pays for tax preparation, tax consulting,
estate planning, and financial counseling services for executive officers.
Current limits on this benefit applicable to executives are: $15,000 per year
for the CEO ($22,500 in any year in which a new financial counseling firm is
engaged); and $5,000 per year for other executives ($7,500 in any year in which
a new financial counseling firm is engaged).

 

 

6)

On occasion spouses of certain employees, including executive officers, are
asked by the Corporation, for business reasons, to accompany the employee on a
business trip or function. In those cases the Corporation may pay the travel,
accommodation, and other expenses of the spouse incidental to the trip or
function, some or all of which can result in taxable income for the employee.
Also, on occasion the Corporation may provide or pay for a memento, gift, or
other gratuity that the employee or spouse receives in connection with the
business trip or function.

 

 

7)

The Corporation provides a relocation benefit to a wide range of employees,
including executive officers, under varying circumstances and subject to certain
constraints. The benefit may be in the form of an allowance or a reimbursement
of actual expenses.

 

 

8)

The Corporation offers reimbursement up to $300 annually for certain health club
benefits to a wide range of employees, including executive officers. The
Corporation provides a cash allowance to certain employees, including executive
officers, which is intended to defray expenses associated with goods and
services purchased personally and used at least in part for business purposes
(such as cell phone service).


--------------------------------------------------------------------------------